Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 1 of 12 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                                Index No. 20-CV- 3485
   Nam Yoon

                       Plaintiff,
          v.                                                    COMPLAINT

   Salon Jade Inc, C W Han Corp, Gui Bok Kim,
   and Joon Ja Kim

                      Defendants,                               JURY TRIAL DEMANDED



       Plaintiff, Nam Yoon, through her attorneys, for her Complaint against Salon Jade Inc,

  C W Han Corp, Gui Bok Kim and Joon Ja Kim (“Defendants”), states as follows:


                             NATURE OF PLAINTIFF’S CLAIMS


  1.           This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201, et. seq.

  (“FLSA”), and the New York Labor Law (“NYLL”), N. Y. Lab. Law § 650 et seq. for

  Defendants' failure to properly pay minimum wage and overtime compensation to

  Plaintiff. During the certain course of her employment by Defendants, Plaintiff regularly

  worked over forty (40) hours per week. Defendants did not pay Plaintiff minimum and

  overtime wage properly. Plaintiff further alleges that Defendants' failure to pay minimum

  and overtime wages is willful and intentional.

                                          THE PARTIES

  2.           Plaintiff was at all times relevant hereto employee of Defendants.

  3.           Plaintiff was at all times relevant hereto an individual employed in the State of

  New York by Defendants.

   4.          Plaintiff was at all times relevant hereto resided in the State of New York.

                                                1
 Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 2 of 12 PageID #: 2




     5.      Plaintiff was at all times relevant hereto a non-exempt employee within the

meaning of the FLSA, and NYLL, and the implementing rules and regulations of the FLSA

and NYLL.

     6.      From about 2010, until March 21, 2020, Plaintiff Nam Yoon began her work at

about 9:20 to 9:30 a.m. and ended at 7:30 to 8 p.m. from Monday to Saturday. She began at

10 a.m. and ended at 6 p.m. on Sundays. She regularly worked 5-6 days per week sometimes

she worked 4 days a week.

     7.      During this period, she was paid $90 per day regardless of hours she worked in

a day or a week.

     8.      Plaintiff regularly and customarily at the specific instructions and demand of

Defendants actually performed work for Defendants in excess of forty (40) hours per week.

     9.      Plaintiff performed work for Defendants the said hour's work as an express

condition of her continued employment.

     10.     Plaintiff regularly worked more than 40 hours a week and was never paid the

overtime wages.

     11.     Plaintiff performed manual labor for Defendants.

     12.     Plaintiff was assigned to the said manual labor by Defendants.

    13.      Plaintiff was not required to possess any specialized skills in order to do the

    assigned work for Defendants.

    14.      Plaintiff did not have to supply her own tools and equipment in connection

    with her work for Defendants.

    15.      Plaintiff was required to report to work for Defendants at a certain time.

    16.      Plaintiff could not set her own hours of work for Defendants.



                                              2
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 3 of 12 PageID #: 3




  17.       Plaintiff was not compensated at the proper overtime rate for hours worked in

  excess of forty (40) hours per week.

  18.       Defendant Gui Bok Kim is the owner of Salon Jade Inc. She had operated

  Salon Jade until the end of 2016. She sold the business to Joon Ja Kim about the end of

  2016.

  19.       Since the end of 2016, Joon Ja Kim has operated Salon Jade with the

  corporation name C W Han Corp.

  20.       Defendant Joon Ja Kim and Gui Bok Kim are at all relevant times hereto

  engaged in the business of Nail Salon.

  21.       The defendants, Salon Jade Inc and C W Han Corp are at all relevant times

  hereto engaged in interstate commerce.

  22.       The defendants Joon Ja Kim and Gui Bok Kim (“Kims”) managed,

  supervised, established, and administered the terms and conditions of Plaintiff’s

  employment.

  23.       Defendants Kims participated in and approved of the unlawful pay practices of

  the business Salon Jade in the State of New York.

  24.       Defendants Kims were involved in assigning work to the Plaintiff.

  25.       Defendants Kims had the power and authority to discipline Plaintiff.

  26.       Defendants Kims exercised authority over the terms and conditions of

  Plaintiff’s employment and how much and the manner in which Plaintiff was paid.

  27.       Defendants Kims hired Plaintiff.

  28.       Defendants Kims were in charge of paying employees.

  29.       Defendants Kims told Plaintiff where to work and when to work.



                                            3
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 4 of 12 PageID #: 4




  30.       Defendants employed Plaintiff to do work for them in the State of New York.

  31.       Defendants, during all relevant times, were subject to the FLSA due to the

  nature of their business and revenues earned.

  32.       Defendants provided the tools and equipment and materials for the Plaintiff to

  do her job with Defendants.

  33.       Defendants held Plaintiff out as an employee.

  34.       Defendants employed and paid Plaintiff as their employee.

  35.       Defendants are employers within the meaning of the term of the Fair Labor

  Standards Act, 29 U.S.C. § 203(d), and the NYLL.

  36.       Defendants never obtained legal advice or counsel that their overtime pay

  practices and/or policies were compliant with state and federal wage-hour laws.

  37.       Defendants never obtained any written guidance from the U.S. Department of

  Labor concerning their pay practices and policies.

  38.       No exemption from overtime applies or applied to Plaintiff when they worked

  more than 40 hours in a workweek for Defendants.

  39.       Defendants failed to pay Plaintiff overtime wage for all hours worked in excess

  of 40 hours per workweek.

  40.       Defendants' failure to pay Plaintiff at the proper overtime rate was intentional

  and willful.

  41.       Defendant Salon Jade Inc is a New York corporation and is an enterprise as

  defined by Section 3(r)(1) of the FSLA, 29 U.S.C. §203(r)(I), and is an enterprise engaged

  in commerce or the production of goods for commerce within the meaning of Section

  3(s)(1)(A) of FLSA 29 U.S.C. §203(s)(1)(A).



                                             4
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 5 of 12 PageID #: 5




  42.       Upon information and belief, Salon Jade Inc has been, at all relevant times, an

  enterprise engaged in commerce within the meaning of FLSA in that it (i) had employees

  engaged in commerce or the production of goods for commerce and handling, selling or

  otherwise working on goods or materials that have been moved in or produced for

  commerce by any person; and its (ii) annual gross volume of sales or business is not less

  than $500,000.

  43.       Defendant C W Han Corp is a New York corporation and is an enterprise as

  defined by Section 3(r)(1) of the FSLA, 29 U.S.C. §203(r)(I), and is an enterprise engaged

  in commerce or the production of goods for commerce within the meaning of Section

  3(s)(1)(A) of FLSA 29 U.S.C. §203(s)(1)(A).

  44.       Upon information and belief, C W Han Corp has been, at all relevant times, an

  enterprise engaged in commerce within the meaning of FLSA in that it (i) had employees

  engaged in commerce or the production of goods for commerce and handling, selling or

  otherwise working on goods or materials that have been moved in or produced for

  commerce by any person; and its (ii) annual gross volume of sales or business is not less

  than $500,000.

  45.       Upon information and belief, Defendant Salon Jade Inc and C W Han Corp at

  all relevant times were employers as defined by FLSA and NYLL.

  46.       Defendant Joon Ja Kim is a resident of Queens County and she is the owner of

  Defendant C W Han Corp.

  47.       Defendant Gui Bok Kim is a resident of Queens County and she is the owner

  of corporation Defendant Salon Jade Inc.




                                             5
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 6 of 12 PageID #: 6




                                  JURISDICTION AND VENUE

  48.       This Court has jurisdiction over Plaintiff’ FLSA claims pursuant to 29 U.S.C. §

  216(b). Venue is proper in this judicial district as all individual defendants are residents in

  this judicial district pursuant to 28 U.S.C. § 1391. This Court has supplemental

  jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C § 1367.


                                     COUNT I
                           FAIR LABOR STANDARDS ACT
                                   Overtime Wages

  49.       All allegations of the Complaint are expressly incorporated herein and Plaintiff

  repeats and realleges each and every allegation set forth in this Complaint as though set

  forth fully at length herein.

  50.       This count arises from Defendants' violation of the Fair Labor Standards Act,

  29 U.S.C. §201. et. seq., and for their failure to pay overtime wages to Plaintiff for all

  hours worked.

  51.       For a certain period of her employment, Plaintiff regularly worked more than

  40 hours a week and was never paid the proper amount of overtime wages.

  52.       This Court has jurisdiction to hear this Count pursuant to 29 U.S.C. §216(b)

  and venue are proper in this judicial district.

  53.       During the course of her employment by Defendants, Plaintiff was not exempt

  from the overtime wage provisions of the Fair Labor Standards Act, 29 U.S.C. §207.

  54.       Plaintiff was directed by Defendants to work and did so work, in excess of forty

  (40) hours per week.

  55.       Pursuant to 29 U.S.C. §207, for all weeks during which Plaintiff worked in

  excess of forty (40) hours, Plaintiff was entitled to be compensated at a rate of one and

                                               6
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 7 of 12 PageID #: 7




  one-half times her regular rate of pay.

  56.        Defendants did not compensate Plaintiff at a rate of one and one-half times her

  regular rate of pay for hours worked in excess of forty (40) hours in individual

  workweeks.

  57.        Defendants’ failure and refusal to pay overtime premium at one and one-half

  times Plaintiff’ rate of pay for hours worked in excess of forty (40) hours per week was a

  violation of the Fair Labor Standards Act, 29 U.S.C. §207.

  58.        Defendants willfully violated the Fair Labor Standards Act by refusing to pay

  Plaintiff overtime wages for hours worked in excess of forty (40) hours per week.

       WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:


  A.        A judgment in the amount of one and one-half times Plaintiff’s regular rate for

            all hours which Plaintiff worked in excess of forty (40) hours per week;

  B.        Liquidated damages in an amount equal to the amount of unpaid overtime

            compensation found due;

  C.        Reasonable attorney’s fees and costs incurred in filing this action; and

  D.        Such other and further relief as this Court deems appropriate and just.


                                        COUNT II
                                  NEW YORK LABOR LAW
                                   Minimum Wages Claim

  59.        All allegations of the Complaint are expressly incorporated herein and Plaintiff

  repeats and realleges each and every allegation set forth in this Complaint as though set

  forth fully at length herein.

  60.        This Court has supplemental jurisdiction over the matters alleged herein

  pursuant to 28 U.S.C. §1367.

                                              7
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 8 of 12 PageID #: 8




  61.         The matters set forth in this count arise from Defendants' violation of the

  minimum wage provisions of the Minimum Wage Act Article 19 New York State Labor

  Law §650 et seq. Plaintiff brings this action pursuant to NYLL §663.

  62.         At all relevant times herein, Defendants were “employers” as defined in the

  NYLL §651-6, and Plaintiff was “employee” within the meaning of that Act §651-5.

  63.         Pursuant to NYLL §652-1, for all hours during which Plaintiff worked, Plaintiff

  was entitled to be compensated minimum wages.

  64.         Defendants did not compensate Plaintiff minimum wages for all hours worked.

  65.         Defendants violated the New York Labor Law by refusing to compensate

  Plaintiff’s minimum wages for all hours worked.

  66.         Pursuant to 19 NYLL 663-1 & 4, Plaintiff is entitled to recover her unpaid

  wages together with costs all reasonable attorney’s fees, prejudgment interest, and an

  additional amount as liquidated damages equal to one hundred percent (100%) of the

  total of underpayments.

     WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

  A. A judgment in the amount of unpaid minimum wages for all hours worked;

  B. Liquidated damages pursuant to the formula set forth in 19 NYLL 662;

  C. Reasonable attorney’s fees and costs incurred in filing this action; and such other and

        further relief as this Court deems appropriate and just.


                                          COUNT III
                                   NEW YORK LABOR LAW
                                        Overtime Wages
  67.         All allegations of the Complaint are expressly incorporated herein and Plaintiff

  repeats and realleges each and every allegation set forth in this Complaint as though set

  forth fully at length herein.

                                               8
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 9 of 12 PageID #: 9




  68.       This Court has supplemental jurisdiction over the matters alleged herein

  pursuant to 28 U.S.C. §1367.

  69.       The matters set forth in this Count arise from Defendant's violation of the

  overtime compensation provisions of the 12 NYCRR §142-2.2.

  70.       Pursuant to 12 NYCRR § 142-2.2, for all weeks during which Plaintiff worked

  in excess of forty (40) hours, Plaintiff was entitled to be compensated at one and one-half

  times her normal hourly rate of pay for hours worked in excess of forty (40) hours per

  week.

  71.       Defendants failed to compensate Plaintiff’s overtime wages for hours worked in

  excess of forty (40) hours in individual workweeks.

  72.       Defendants violated the NYLL overtime wage Law by not compensating

  Plaintiff’ overtime wages for hours worked in excess of forty (40) hours in individual

  workweeks.

  73.       Defendants willfully violated the NYLL overtime wage law by refusing to

  compensate Plaintiff at one and one-half times her regular rate of pay for hours worked in

  excess of forty (40) hours per week.


  WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

  A. A judgment in the amount of unpaid overtime wages for all hours worked;

  B. Liquidated damages pursuant to the formula set forth in 19 NYLL 662;

  C. Reasonable attorney’s fees and costs incurred in filing this action; and

  D. Such other and further relief as this Court deems appropriate and just.


                                    COUNT IV
                   Time of Hire Wage Notice Requirement Violation


                                             9
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 10 of 12 PageID #: 10




    74.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

    though fully set forth herein.

    75.      The NYLL requires employers to provide written notice of the rate or rates of

    pay and the basis thereof, whether paid by the hour, shift, day, week, salary, piece,

    commission, or other; allowances, if any, claimed as a part of the minimum wage,

    including tip, meal, or lodging allowances; the regular payday designated by the

    employer; the name of the employer; any “doing business as” names used by the

    employer; the physical address of employer’s main office or principal place of business,

    and a mailing address if different; the telephone number of the employer. NYLL §195-

    1(a).

    76.      Defendants intentionally failed to provide notice to employees in violation of

    New York Labor Law § 195, which requires all employers to provide written notice in

    the employee’s primary language about the terms and conditions of employment related

    to the rate of pay, regular pay cycle and rate of overtime on her first day of employment.

    77.      Defendants not only failed to provide notice to each employee at Time of Hire

    but also failed to provide notice to Plaintiff even after the fact.

    78.      Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

    recover from Defendants, jointly and severally, $50 for each workday that the violation

    occurred or continued to occur, up to $5,000, together with costs and attorneys’ fees

    pursuant to New York Labor Law. N.Y. Lab. Law §198(1-b).

    WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

   A. An award of damages for Defendants’ failure to provide wage notice at the time of

      hire as required under the New York Labor Law;

   B. Reasonable attorney’s fees and costs incurred in filing this action; and
                                               10
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 11 of 12 PageID #: 11




    C. Such other and further relief as this Court deems appropriate and just.

                                         COUNT V
                                    Pay Stub Requirement

     79.       Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

     80.       The NYLL and supporting regulations require employers to provide detailed

pay stub information to employees every payday. NYLL §195-1(d).

     81.       Defendants have failed to make a good faith effort to comply with the New

York Labor Law with respect to compensation of plaintiff and did not provide the paystub on

or after Plaintiff’s payday.

     82.       Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

$5,000 for each plaintiff together with costs and attorneys’ fees pursuant to the New York

Labor Law N.Y. Lab. Law §198(1-d).

     WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

    A. An award of damages for Defendants’ failure to provide pay stubs as required under

        the New York Labor Law;

    B. Reasonable attorney’s fees and costs incurred in filing this action; and

    C. Such other and further relief as this Court deems appropriate and just.


                                           JURY TRIAL

       A jury trial is demanded on all Counts.


       Respectfully submitted,

    Dated: August 3, 2020


                                               11
Case 1:20-cv-03485-WFK-LB Document 1 Filed 08/03/20 Page 12 of 12 PageID #: 12




                                            /s/ Ryan Kim
                                           Ryan J. Kim

                                           Ryan J. Kim, Esq.
                                           Ryan Kim Law, P.C.
                                           222 Bruce Reynolds Blvd. Ste 490
                                           Fort Lee, NJ 07024
                                           ryan@RyanKimLaw.com




                                      12
